DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 11/09/2020. Claims 1, 3-13, and 15-28 remain pending for consideration on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Finkam (US 9,353,966 B2) in view of Bourne (US 6,574,975 B2).

    PNG
    media_image1.png
    486
    698
    media_image1.png
    Greyscale

Annotated view of fig. 1 of Finkam

Regarding claim 1, Finkam teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
an exhaust plenum (e.g. a general area below the panel noted in the annotated view of fig. 1 above), configured to receive an exhaust air flow (103, fig. 1) from a cooling load returns (col. 1, lines 35-39);
a condenser (130/133, fig. 1) configured to receive an input air flow (125, fig. 1) and transfer thermal energy to the input air flow (col. 3, lines 20-24); and
see annotated view of fig. 1) positioned directly adjacent to and between the exhaust plenum (e.g. a general area below the panel noted in the annotated view of fig. 1 above) and the condenser (130/133, fig. 1), wherein the panel comprises a passage (162, fig. 1) providing a fluid flow path (e.g. a portion of the return air flow 103 (i.e. recirculated air flow106) mixes with the outside air flow 114, then the mixed air flow 125 flows to the cooling unit 133) extending from the exhaust plenum to the condenser (130/133, fig. 1), wherein the passage (162, fig. 1) is configured to discharge a portion of the exhaust air flow (106, fig. 1), and the input air flow (125, fig. 1) comprises the portion (106, fig. 1).
Although Finkam teaches the units (130/133, fig. 1) for transferring thermal energy to the input air flow, Finkam does not explicitly disclose the thermal energy is from a refrigerant. However, Bourne teaches it’s known to use a refrigerant as a heat transfer fluid in a condenser (12, fig. 1) or an evaporator (11, fig. 1) in a HVAC system (fig. 1) where a portion of an exhaust air (101, fig. 1) is mixed with an outside air (e.g. outdoor air 101 flowing in to the RTU from left, fig. 1) to improve efficiency (col. 1, 19-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC system of Finkam and provide the refrigerant as the heat transfer fluid in the heat exchanger as taught by Bourne, in order to improve efficiency. 

Regarding claim 3, Finkam as modified teaches the HVAC system of claim 1 as discussed above, comprising a flow regulator (Finkam, 108, fig. 1) disposed within the passage (Finkam, 162, fig. 1), wherein the flow regulator (Finkam, 108, fig. 1) is configured to Finkam, 106, fig. 1) through the passage (Finkam, 162, fig. 1; col. 3, lines 43-50)

Regarding claims 4-5, Finkam as modified teaches the HVAC system of claim 3 as discussed above, but does not explicitly disclose:
wherein the portion of the exhaust air flow is at least 50 percent of the input air flow when the flow regulator is disposed in an open position; and (Claim 4)
wherein an ambient air flow is a majority of the input air flow when the flow regulator is disposed in a closed position. (Claim 5)
However, Finkam teaches controlling the flow regulator (108, fig. 1) to adjust the quantity of air in the exhaust air flow (106, fig. 1; col. 3, lines 43-50).
The input air flow comprising various percentages (i.e. quantity) of the exhaust air flow and the ambient air flow specified in claims 4 and 5 are recognized in the art to be result effective variables. Optimization of air quality in buildings has been practiced for decades and involves a variety of parameters (e.g. indoor/outdoor temperature, relative humidity, occupancy, and etc…) including those recited in the above claims. Here, Finkam discloses varying the quantity of the exhaust air flow to improve or maintain the air quality (col. 3, lines 1-5), and it is generally recognized in the art that a proper amount of ambient air must be delivered (e.g. to occupied spaces/zones) while reducing energy consumption. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the HVAC system of Finkam as modified to control the flow regulator to adjust the quantity of the exhaust air flow to ensure proper air indoor quality while reducing the energy consumption. 

Regarding claim 6, Finkam as modified teaches the HVAC system of claim 1 as discussed above, wherein a conduit (Finkam, 146, fig. 1) coupled to the panel, wherein the conduit (Finkam, 146, fig. 1) extends between the passage (Finkam, 162, fig. 1) and an external environment surrounding the exhaust plenum (Finkam, col. 7, lines 37-44).

Regarding claim 7, Finkam as modified teaches the HVAC system of claim 6 as discussed above, wherein the flow regulator (Finkam, 108, fig. 1) coupled to the conduit, wherein the flow regulator is configured to direct the portion of the exhaust air flow (Finkam, 103, fig. 1) from the exhaust plenum to the condenser (Finkam, 130/133, fig. 1) when the flow regulator is in a first position (i.e. open), and wherein the flow regulator (Finkam, 108, fig. 1) is configured to direct the portion of the exhaust air flow (Finkam, 103, fig. 1) from the exhaust plenum to the external environment when the flow regulator (Finkam, 108, fig. 1) is in a second position (Finkam, i.e. closed; col. 3, lines 47-54).

Regarding claim 20, Finkam teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a condenser (130/133, fig. 1) configured to receive an input air flow (125, fig. 1) and transfer thermal energy to the input air flow (col. 3, lines 20-24); and
an exhaust plenum (e.g. a general area below the panel noted in the annotated view of fig. 1 above) disposed adjacent to the condenser (130/133, fig. 1), wherein the exhaust plenum is configured to receive an exhaust air flow (103, fig. 1);
see annotated view of fig. 1) positioned directly adjacent to and between the exhaust plenum (e.g. a general area below the panel noted in the annotated view of fig. 1 above) and the condenser (130/133, fig. 1), wherein the panel comprises a passage (162, fig. 1) formed therein;
a conduit (146, fig. 1) coupled to the panel (see annotated view of fig. 1) and in fluid communication with the passage (162, fig. 1), wherein the conduit (146, fig. 1) comprises a first outlet (112, fig. 1) oriented toward the condenser (130/133, fig. 1) and a second outlet (148, fig. 1) oriented away from the condenser (130/133, fig. 1), wherein the passage (162, fig. 1), the conduit (146, fig. 1), and the first outlet (112, fig. 1) form a flow path (e.g. recirculated air flow 106, fig. 1) extending from the exhaust plenum to the condenser (130/133, fig. 1); and 
a flow regulator (108, fig. 1) disposed within the conduit and configured to transition between a first position (i.e. open) and a second position (i.e. closed), wherein the flow regulator (108, fig. 1) is configured to occlude the first outlet (112, fig. 1) in the first position and occlude the second outlet (148, fig. 1) in the second position.
Although Finkam teaches the units (130/133, fig. 1) for transferring thermal energy to the input air flow, Finkam does not explicitly disclose the thermal energy is from a refrigerant. However, Bourne teaches it’s known to use a refrigerant as a heat transfer fluid in a condenser (12, fig. 1) or an evaporator (11, fig. 1) in a HVAC system (fig. 1) where a portion of an exhaust air (101, fig. 1) is mixed with an outside air (e.g. outdoor air 101 flowing in to the RTU from left, fig. 1) to improve efficiency (col. 1, 19-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC system of Finkam and Bourne, in order to improve efficiency. 

Regarding claim 25, Finkam as modified teaches the HVAC system of claim 20 as discussed above, but does not explicitly disclose wherein the first outlet is aligned in a cross-wise orientation relative to a width of the panel, and wherein the second outlet is aligned in an orientation along the width of the panel.
However, the orientation of the first outlet and the second outlet relative to a width of the panel is deemed by Examiner to be a simple matter of design choice, because Finkam teaches the first outlet (112, fig. 1) is directing the exhaust air (106, fig. 1) to the condenser (e.g. heating/cooling units 130/133, fig. 1) and the second outlet (148, fig. 1) is directing the exhaust air (107, fig. 1) away from the condenser. 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC system of Finkam as modified and try to align the first outlet in a cross-wise orientation relative to a width of the panel and the second outlet in an orientation along the width of the panel, because one of ordinary skill in the art would have expected the HVAC system of Finkam as modified and Applicant’s invention, to perform equally well because both the first outlet and the second outlet perform the same function of directing the exhaust air flow toward the condenser or away from the condenser. 

Regarding claim 26, Finkam as modified teaches the HVAC system of claim 20 as discussed above, comprising a rooftop unit (Finkam, 101, fig. 1) having a housing (Finkam, e.g. a general area below the panel noted in the annotated view of fig. 1 above) is disposed within the housing (180, fig. 1).
Finkam as modified does not explicitly disclose that the condenser is disposed external to the housing (fig. 1 of Finkam shows the heating/cooling units 130/133 is disposed in the housing.)
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the condenser external to the housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 27, Finkam as modified teaches the HVAC system of claim 1 as discussed above, except Finkam as modified does not explicitly disclose wherein the condenser is fluidly coupled to a refrigerant loop comprising an evaporator, an expansion value, and a compressor, and wherein the condenser is configured to receive a flow of the refrigerant from the refrigerant loop.
As discussed in the rejection of claim 1 above, Bourne teaches utilizing a refrigerant as a heat transfer fluid between the condenser (12, fig. 1) and the evaporator (11, fig. 1) in the HVAC system (10, fig. 1), where the condenser (12, fig. 1) is fluidly coupled to a refrigerant loop comprising an evaporator (11, fig. 1), an expansion value (16, fig. 1), and a compressor (13, fig. 1), and wherein the condenser (12, fig. 1) is configured to receive a flow of the refrigerant from the refrigerant loop (col. 4, lines 54-65) to improve efficiency. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser of Finkam as modified to Bourne in order to make an energy efficient HVAC system. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Finkam in view of Bourne, Haglid (US 6,176,305 B1), and Environmental Protection Agency (Building Codes and Indoor Air Quality, 2010), hereinafter EPA. 
Regarding claim 10, Finkam as modified teaches the HVAC system of claim 1, except comprising an economizer adjacent the exhaust plenum (Bourne, col. 1, lines 24-26; Note: the presence of the economizer is disclosed without the specific configurations disclosed in the claim), wherein the economizer is configured to receive outdoor air and a remaining portion of the exhaust air flow, and the economizer is configured to discharge a mixture of the outdoor air and the remaining portion of the exhaust air flow as supply air.
Haglid teaches a HVAC system (fig. 1) where the ambient air (e.g. outside air) mixed with the portion of the exhaust air (e.g. return air as shown by arrows) is delivered to the economizer (e.g. heating/refrigeration unit 32, fig. 1) to either heat or cool the supply air then a mixture of the outdoor air and the remaining portion of the exhaust air is discharged to the enclosed space (12, fig. 1; col. 3, lines 30-34).
EPA teaches that ASHRAE Standard 62.1 for commercial buildings, and ASHRAE Standard 62.2 for residential buildings are consensus standards and represent the standard of practice for the building industry with respect to ventilation and indoor air quality (p. 6; i.e. all commercial buildings and residential buildings require a minimum ventilation or an air change rate with outdoor air.) 
Haglid in the HVAC system of Finkam as modified, in order to provide heathy and safe environment for people. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Finkam in view of Bourne, Haglid, EPA, and Rayburn et al. (US 5,971,067 A), hereinafter Rayburn.
Regarding claims 11-13, Bourne as modified teaches the HVAC system of claim 10 as discussed above, further comprising:
a flow regulator (Finkam, 108, fig. 1) disposed within the passage and configured to move between a first position and a second position, wherein the flow regulator (Finkam, 108, fig. 1) is configured to enable discharge of the portion of the exhaust air flow through the passage in the first position and block discharge of the portion of the exhaust air flow in the second position (Finkam, col. 3, lines 43-54); and 
a controller (Finkam, 104, fig. 1) communicatively coupled to the flow regulator (Finkam, 108, fig. 1; col. 3, lines 34-37), 
Finkam as modified does not explicitly disclose the HVAC system comprising:
a sensor disposed within the exhaust plenum and configured to provide feedback indicative of an air quality of the exhaust air flow; the controller communicatively coupled to the sensor; and  the controller is configured to transition the flow regulator Claim 11)
wherein the controller is configured to transition the flow regulator toward the second position when the feedback indicative of the air quality exceeds the target air quality. (Claim 12)
a controller communicatively coupled to a flow generating device disposed adjacent to the passage; and a sensor, wherein the sensor is configured to measure an air quality of the exhaust air flow, and wherein the controller is configured to increase an operational speed of the flow generating device when the air quality is below a target air quality to increase a flow rate of the portion of the exhaust air flow traversing the passage. (Claim 13)
Rayburn teaches a HVAC system (fig. 1) comprising an economizer (36, fig. 1), an air quality sensor (40, fig. 1) disposed in return air duct (22, fig. 1; col. 6, lines 1-5; wherein the air quality sensor measures the overall air quality in building, i.e. from the cooling load), a flow generating device (e.g. fan assembly 26, fig. 1), a controller (38, fig. 1) controlling either the economizer (36, fig. 1) or the flow generating device (26, fig. 1), or both the economizer (36, fig. 1) and the flow generating device (26, fig. 1) in combination in response to receiving an output from the air quality sensor (40, fig. 1) indicating that air quality in building has fallen below a predetermined level to alleviate air quality problems (col. 2, lines 4-8, lines 33-42; col. 6, lines 9-25; wherein the controller 38 activates the fan assembly 26 to turn on, and opens the economizer 36, i.e. a damper in the economizer, to a maximum open position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the HVAC system of Finkam as modified by Rayburn, in order maintain or improve air quality in the building.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Finkam, in view of Bourne and Rayburn.
Regarding claim 15, Finkam teaches a heating, ventilation, and/or air conditioning (HVAC) system (fig. 1), comprising:
an exhaust plenum (e.g. a general area below the panel noted in the annotated view of fig. 1 above) and a condenser (130/133, fig. 141) separated by a panel (see annotated view of fig. 1 above) disposed directly adjacent to and between the exhaust plenum and the condenser (130/133, fig. 1), wherein the panel comprises a passage (162, fig. 1) providing a fluid flow path extending from the exhaust plenum to the condenser (130/133, fig. 1) and configured to direct an exhaust air flow (103, fig. 1) from the exhaust plenum to the condenser (130/133, fig. 1), and comprising a controller (104, fig. 1).
Finkam does not explicitly disclose:
the controller (40, fig. 1) is configured to:
receive, via a sensor, a signal indicative of an air characteristic of the exhaust air flow;
compare a value associated with the signal with a target air characteristic value; and

wherein the flow regulator is configured to modulate a flow rate of the exhaust air flow through the passage.
Rayburn teaches a HVAC system (fig. 1) comprising a flow regulator (i.e. damper(s) in the economizer, 36, fig. 1), an air quality sensor (40, fig. 1) disposed in return air duct (22, fig. 1; col. 6, lines 1-5; wherein the air quality sensor measures the overall air quality in building, i.e. from the cooling load), a flow generating device (e.g. fan assembly 26, fig. 1), a controller (38, fig. 1) controlling either the economizer (36, fig. 1) or the flow generating device (26, fig. 1), or both the economizer (36, fig. 1) and the flow generating device (26, fig. 1) in combination in response to receiving an output from the air quality sensor (40, fig. 1) indicating that air quality in building has fallen below a predetermined level to alleviate air quality problems (col. 2, lines 4-8, lines 33-42; col. 6, lines 9-25; wherein the controller 38 activates the fan assembly 26 to turn on, and opens the economizer 36, i.e. a damper in the economizer, to a maximum open position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the HVAC system of Finkam as modified by providing an air quality sensor detecting air quality in building, a flow generating device allowing an additional amount of air to be drawn into building, and the controller configured to control the flow regulator and the flow generating device selectively or in combination in response to the feedback received from the air quality sensor as taught by Rayburn, in order maintain or improve air quality in the building. 

Regarding claim 16, Finkam as modified teaches the HVAC system of claim 15 as discussed above, except wherein the controller is configured to move the flow regulator toward a closed position when the value associated with the signal is above the target air characteristic value.
Finkam teaches controlling the flow regulator (108, fig. 1) to adjust the quantity of air in the exhaust air flow (106, fig. 1; col. 3, lines 43-50).
Therefore, when there are a finite number of identified, predictable solutions, i.e. modulating the flow regulator from a fully closed position to a fully open position, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. maintaining air quality in the building, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103. KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the HVAC system of Finkam as modified, by trying to move the flow regulator toward a closed position when the value associated with the signal is above the target air characteristic value (i.e. when the indoor air quality is above the target air quality) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Furthermore, Rayburn teaches the flow of additional outside air may be limited or avoided altogether (i.e. moving the flow regulator toward a closed position) where drawing in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC system of Finkam as modified to stop outside air flowing in by moving the flow regulator toward a closed position as taught by Rayburn, in order to prevent the outside air adversely affecting the inside air temperature.

Regarding claim 17, Finkam as modified teaches the HVAC system of claim 16 as discussed above, except wherein the air characteristic comprises an oxygen saturation of the exhaust air flow. 
However, Rayburn teaches it is known to measure the air characteristic (e.g. air quality) in terms of carbon dioxide concentration, and when a room in a building becomes heavily populated, the room’s air quality declines as evidenced by an increase in the air’s carbon dioxide concentration (i.e. decrease in the oxygen saturation; col. 1, lines 34-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC system of Finkam as modified to use the carbon dioxide concentration (i.e. oxygen saturation) as the air characteristic as taught by Rayburn, in order to provide heathy and safe environment for people

Regarding claim 28, Bourne as modified teaches the HVAC system of claim 15 as discussed above, except wherein the condenser (Finkam, 130/133, fig. 1) is fluidly coupled to a compressor, and is configured to receive a refrigerant from the compressor to facilitate heat transfer between the refrigerant and an air flow directed across the condenser.
claim 1 above, Bourne teaches utilizing a refrigerant as a heat transfer fluid between the condenser (12, fig. 1) and the evaporator (11, fig. 1) in the HVAC system (10, fig. 1), where the condenser is fluidly coupled to a compressor (13, fig. 1), and is configured to receive a refrigerant from the compressor (13, fig. 1) to facilitate heat transfer between the refrigerant and an air flow directed across the condenser (12, fig. 1; col. 4, lines 54-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser of Finkam as modified to be a part of the refrigerant loop comprising the compressor, the evaporator, and the expansion valve as taught by Bourne in order to make an energy efficient HVAC system. 

Allowable Subject Matter
As discussed in the Non-Final Office Action mailed on 08/07/2020, Claims 8-9, 18-19, and 21-24 are objected for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Bourne as modified teaches a first sensor (Bourne, 45, fig. 1) disposed within the exhaust plenum, 
wherein the first sensor (Bourne, 45, fig. 1) is configured to measure a first temperature of the exhaust air flow (Bourne, col. 5, lines 12-14);
Bourne, 41, fig. 1; claim 4, col. 4, lines 19-20; wherein the controller comprising temperature sensor(s) to detect an outdoor air) disposed external to the exhaust plenum, 
wherein the second sensor is configure to measure a second temperature of ambient atmospheric air (Bourne, claim 4, col. 4, lines 19-20); and
a controller (Bourne, 40, fig. 1) communicatively coupled to the first sensor, the second sensor, and the flow regulator (Bourne, col. 4, lines 17-22; col. 5, lines  16-18).
Bourne as modified fails to disclose, suggest, or teach the controller is configured to compare a first value associated with the first temperature and a second value associated with the second temperature, and to instruct the flow regulator to transition toward the first position when the first value is less than the second value.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763